Case: 17-40328      Document: 00514326037         Page: 1    Date Filed: 01/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40328
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff—Appellee,

v.

LUIS ANGEL GARCIA,

                                                 Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-910-1


Before JOLLY, JONES, and OWEN, Circuit Judges.
PER CURIAM: *
       Luis Angel Garcia entered a conditional guilty plea to possessing with
intent to distribute methamphetamine and aiding and abetting. His plea
agreement reserved his right to appeal the denial of his motion to suppress
drug evidence seized from his home pursuant to a search warrant, as well as
statements he made to law enforcement officers when they questioned him
about the drugs. Garcia argues that the affidavit supporting the warrant was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40328    Document: 00514326037       Page: 2   Date Filed: 01/29/2018


                                 No. 17-40328

a “bare bones” affidavit and that the officers who executed the search could not
rely on the warrant in good faith.
      We review de novo the district court’s determination that the officers’
reliance on the warrant was reasonable. United States v. Cherna, 184 F.3d
403, 406-07 (5th Cir. 1999).         A “bare bones” affidavit contains “wholly
conclusory statements, which lack the facts and circumstances from which a
magistrate can independently determine probable cause.” United States v.
Satterwhite, 980 F.2d 317, 321 (5th Cir. 1992).
      Here, the affidavit fails to provide evidence of the veracity of the
informant, whom it describes in a conclusory manner as “a reliable documented
confidential informant” (CI). See United States v. Barrington, 806 F.2d 529,
531 (5th Cir. 1986). However, we consider the totality of the circumstances
when evaluating whether an affidavit is “bare bones.” United States v. Fisher,
22 F.3d 574, 578 (5th Cir. 1994). An affidavit may rely on hearsay if the
affidavit presents a substantial basis for crediting the hearsay. Satterwhite,
980 F.2d at 321. The CI saw a male subject known as “Angel” inside the home
holding a black and yellow backpack that contained three or four “brick size
cellophane wrapped bundles” containing heroin and methamphetamine. The
CI provided a detailed description of the property and a physical description of
Angel.   Thus, the affidavit “sufficiently demonstrated the CI’s basis of
knowledge,” showing that the CI “personally observed” the events. Id. at 322;
see United States v. Cisneros, 112 F.3d 1272, 1279 (5th Cir. 1997). The CI’s
observations were recent, made within 48 hours of when the affidavit was
sworn. See United States v. Cordero, 465 F.3d 626, 630 (5th Cir. 2006). Also,
the affiant officer’s search of police records showed that a person whose name
and sex matched the CI’s information was connected to the property in




                                         2
       Case: 17-40328   Document: 00514326037   Page: 3   Date Filed: 01/29/2018


                                 No. 17-40328

question. This “tends to corroborate the CI’s story.” Satterwhite, 980 F.2d at
322.
        AFFIRMED.




                                       3